COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


JUN LEE,                                        §
                                                                  No. 08-14-00110-CR
                     Appellant                  §
                                                                    Appeal from the
V.                                              §
                                                              County Criminal Court No. 1
THE STATE OF TEXAS,                             §
                                                                of Denton County, Texas
                     Appellee.                  §
                                                               (TC# CR-2013-04328-A)
                                                §

                                 MEMORANDUM OPINION

       Jun Lee has filed a motion to dismiss his appeal. Rule 42.2(a) permits an appellate court

to dismiss a criminal appeal on the appellant’s motion at any time before the court’s decision.

TEX.R.APP.P. 42.2(a). Finding that Appellant has complied with the requirements of Rule

42.2(a), we grant the motion and dismiss the appeal.



January 28, 2015
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)